NUMBER 13-19-00346-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                   IN RE ALLSTATE INDEMNITY COMPANY


                       On Petition for Writ of Mandamus.


                                      ORDER
             Before Justices Benavides, Hinojosa, and Perkes
                            Per Curiam Order

       Relator Allstate Indemnity Company filed a petition for writ of mandamus and an

unopposed motion for temporary relief and stay in the above cause on July 10, 2019.

Through this original proceeding, relator seeks to compel the trial court to vacate its May

24, 2019 order striking relator’s Chapter 18 counter-affidavit pertaining to medical

expenses. See TEX. CIV. PRAC. & REM. CODE ANN. § 18.001. Through its unopposed

motion for temporary relief and stay, relator seeks to stay all trial court proceedings

pending resolution of this matter.
       The Court, having examined and fully considered the unopposed motion for

temporary relief and stay, is of the opinion that the motion should be granted. The

unopposed motion for temporary relief is GRANTED and the trial court proceedings are

ordered STAYED pending further order of this Court, or until the case is finally decided.

See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary

relief is effective until the case is finally decided.”).

       The Court requests that the real party in interest, Norma Alaniz, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                      PER CURIAM

Delivered and filed the
11th day of July, 2019.




                                                 2